           Case 2:20-mc-00149-MCE-KJN Document 11 Filed 12/07/20 Page 1 of 5

 1 McGREGOR W. SCOTT
   United States Attorney
 2 KURT A. DIDIER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7                                  IN THE UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                             CASE NO.: 2:20-MC-000149-MCE-KJN

10               Plaintiff,
                                                           STIPULATION FOR FINAL ORDER OF
11                             v.                          CONTINUING GARNISHMENT; CONSENT TO
                                                           MAGISTRATE JUDGE JURISDICTION; AND
12   PAMELA STEPHANIE EMANUEL,                             ORDER

13               Defendant and Judgment Debtor.

14

15   CALIFORNIA PUBLIC EMPLOYEES’
     RETIREMENT SYSTEM (CALPERS)
16   and its Successors and Assigns,
17               Garnishee.
18

19          The United States and defendant, Pamela Stephanie Emanuel (the Parties), have reached an

20 agreement concerning the continuing garnishment of Mrs. Emanuel’s (Emanuel) public retirement

21 benefits to satisfy, in part, her unpaid judgment. The Parties’ Stipulation for Final Order of Continuing

22 Garnishment (the Stipulation) memorializes their agreement and is based on the following grounds:

23          1.         On June 15, 2020, the United States sought the instant writ of continuing garnishment

24 against the monthly retirement benefits (Retirement Benefits) the California State Public Employees’

25 Retirement System (CalPERS) pays to Emanuel (Writ). ECF No. 1. The Clerk of Court issued the Writ

26 on June 16, 2020. ECF No. 4.

27

28
     STIPULATION RE CONTINUING
     GARNISHMENT; AND ORDER                               1
30
           Case 2:20-mc-00149-MCE-KJN Document 11 Filed 12/07/20 Page 2 of 5

 1          2.     By its Writ, the United States seeks to enforce the unpaid criminal monetary penalties the

 2 Court imposed against Emanuel in criminal case No. 2:17-cr-00060-MCE-1 plus a statutorily authorized

 3 ten per cent (10%) litigation surcharge.

 4          3.     The Court imposed judgment against Emanuel on March 19, 2020. ECF No. 239. Her

 5 sentence includes an order to pay a $200.00 statutory assessment and $773,773.00 in restitution to her

 6 former employer, the California Employment Development Department. ECF No. 242, Second

 7 Amended Judgment. Emanuel’s judgment balance was $773,923.62 at the time the Clerk of Court

 8 issued the Writ (the Judgment Balance).

 9          4.     The United States is authorized to collect Emanuel’s Judgment Balance using civil

10 enforcement remedies available under Federal and State law. 18 U.S.C. §§ 3613(a) and (f). The Federal

11 Debt Collection Procedures Act is the federal statutory scheme by which the United States enforces pre-

12 and post-judgment debts. 28 U.S.C. § 3001(a); 3001 – 3308 (the FDCPA).

13          5.     The FDCPA authorizes the use of garnishments to recover a judgment owed to the United

14 States. 28 U.S.C. § 3205(a) (“including nonexempt disposable earnings”). The garnishment of

15 Emanuel’s Retirement Benefits, however, is limited to twenty-five percent (25%) of her disposable

16 earnings. 15 U.S.C. § 1673(a)(1) (setting the percentage amount); 15 U.S.C. § 1672(a) (defining

17 earnings as periodic payments made pursuant to a retirement plan); see also 28 U.S.C. § 3003(c)(4) (the

18 FDCPA does not “modify the operation of (15 U.S.C. § 1673)”).

19          6.     The United States served the Writ and its attachments on garnishee CalPERS on June 17,

20 2020. ECF No. 5. CalPERS served the United States, Emanuel, and her counsel with its

21 Acknowledgment of Service and Answer of Garnishee (the Answer) to the United States’ Writ on July

22 17, 2020. ECF No. 9. The Answer acknowledges CalPERS received the writ on June 19, 2020, and that

23 it pays Emanuel a disposable monthly retirement benefit of $1,780.96. ECF No. 6. (The Answer states

24 the amount of the Retirement Benefit may change in the future. Id.)

25          7.     CalPERS has been withholding 25% of Emanuel’s Retirement Benefits since June 19,

26 2020.

27          8.     The United States served the Writ and its attachments on Emanuel and her counsel on

28 July 27, 2020. ECF No. 7. These documents notified Emanuel of her rights to request a hearing, claim
     STIPULATION RE CONTINUING
     GARNISHMENT; AND ORDER                            2
30
           Case 2:20-mc-00149-MCE-KJN Document 11 Filed 12/07/20 Page 3 of 5

 1 exemptions to the garnishment and object to CalPERS’ Answer.

 2          9.     Emanuel does not oppose this proceeding and agrees to the garnishment of her

 3 Retirement Benefits that are now, and in the future will be, owed to her from CalPERS.

 4          10.    The United States agrees to waive the litigation surcharge in this case.

 5          11.    The Parties voluntarily consent, pursuant to 28 U.S.C. § 636(c)(1), to have a United

 6 States Magistrate Judge conduct all further proceedings in this case, including trial and entry of final

 7 judgment, with direct review by the Ninth Circuit Court of Appeals, in the event an appeal is filed.

 8          12.    Accordingly, the Parties agree that the Court can and should enter an order as follows:

 9          A.     Garnishing the 25% of Emanuel’s non-exempt, disposable monthly Retirement Benefits

10 CalPERS has been withholding since June 19, 2020, the date it received the Writ, to the date the Court

11 signs the order granting its final order of garnishment;

12          B.     Thereafter, garnishing 25% of Emanuel’s non-exempt, disposable monthly Retirement

13 Benefits until the Judgment Balance is fully paid or upon further court order;

14          C.     Directing CalPERS to pay the garnishment amounts to the Clerk of the Court as stated

15 more specifically in the accompanying order; and

16          D.     Retaining jurisdiction to resolve matters through ancillary proceedings in the case, if

17 necessary.

18                                                          Respectfully submitted,

19 FOR THE UNITED STATES:

20
                                                            MCGREGOR W. SCOTT
21                                                          United States Attorney

22 Dated: November 19, 2020                       By:       /s/ Kurt A. Didier
                                                            KURT A. DIDIER
23                                                          Assistant United States Attorney
24 FOR THE DEFENDANT, PAMELA STEPHANIE EMANUEL:

25

26
     Dated: November 19, 2020                     By:       /s/ Tim Zindel (with permission)
27                                                          TIM ZINDEL
                                                            Assistant Federal Defender
28
     STIPULATION RE CONTINUING
     GARNISHMENT; AND ORDER                             3
30
           Case 2:20-mc-00149-MCE-KJN Document 11 Filed 12/07/20 Page 4 of 5

 1                                                   ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for Final Order of

 3 Continuing Garnishment (the Stipulation), and good cause appearing therefrom, hereby APPROVES the

 4 Stipulation. Accordingly, the Court ORDERS as follows:

 5          1.     The monthly non-exempt disposable retirement benefits garnishee the California State

 6 Public Employees’ Retirement System (CalPERS) pays to defendant Pamela Stephanie Emanuel

 7 (Emanuel) are GARNISHED.

 8          2.     CalPERS shall PAY to the Clerk of the Court the twenty-five percent (25%) of

 9 Emanuel’s monthly non-exempt, disposable retirement payments (Retirement Benefits) it has been

10 withholding since June 19, 2020 (the Withheld Amount).

11          3.     CalPERS shall DELIVER, within thirty (30) days from the date this Order is signed, a

12 cashier’s check, money order or company draft in the sum of the Withheld Amount, made payable to the

13 Clerk of the Court. CalPERS shall also PROVIDE the United States a written accounting, by pay

14 period, of the Withheld Amount.

15          4.     Following its payment of the Withheld Amount as stated in paragraph 3, above, CalPERS

16 shall thereafter DELIVER, on a monthly basis, payments to the Clerk of Court in the amount of 25% of

17 Emanuel’s Retirement Benefits until the earlier of Emanuel’s full payment of her judgment balance, or

18 further order of this Court.

19          5.     CalPERS shall MAKE all payments PAYABLE to the Clerk of the Court and deliver

20 the payments to the Clerk of the Court, United States District Court, 501 I Street, Suite 4-200,

21 Sacramento, CA 95814. CalPERS shall STATE the docket number on the payment instrument (Case

22 No. 2:17-cr-00060-MCE-1) and, if it desires a payment receipt, shall include a self-addressed envelope

23 with its payment.

24          6.     This is a CONTINUING writ of garnishment against Emanuel’s Retirement Benefits,

25 which shall remain in place until further court order.

26          7.     Other than cost of living adjustments, CalPERS shall FILE an amended Acknowledgment

27 of Service and Answer of Garnishee (the Answer) if the amount of Emanuel’s Retirement Benefits

28 changes. CalPERS shall file its amended Answer within 30 days of the change.


      STIPULATION RE CONTINUING                          1
30    GARNISHMENT; AND ORDER
          Case 2:20-mc-00149-MCE-KJN Document 11 Filed 12/07/20 Page 5 of 5

 1          8.     The Court shall RETAIN jurisdiction to resolve matters through ancillary proceedings in

 2 the case, if necessary.

 3          IT IS SO ORDERED.

 4

 5          Dated: December 7, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION RE CONTINUING                        2
30    GARNISHMENT; AND ORDER
